 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMES ANTHONY WILLIAMS,

 9                             Plaintiff,                 Case No. C18-0218-JCC-MAT

10          v.                                            ORDER DENYING AS MOOT
                                                          MOTION TO SEND PLAINTIFF A
11   BRUCE C GAGE, et al.,                                COPY OF DOCUMENT AND SEND
                                                          DEFENDANTS DISCOVERY
12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff moves the Court to provide

15   him with a copy of Docket No. 66 and to send a copy of his discovery request to counsel for

16   defendants. (Dkt. 67.) Counsel for defendants subsequently mailed plaintiff a one-time courtesy

17   copy of Docket No. 66 and has indicated, “Under these circumstances, Defendants will accept the

18   discovery requests attached to Plaintiff’s motion as if properly served on March 22, 2019.

19   However, Defendants expect that any future discovery requests be served upon Defendants

20   consistent with the Federal Rules of Civil Procedure.” (Dkt. 69 at 2.)

21   \\

22   \\

23

     ORDER DENYING AS MOOT MOTION
     TO SEND PLAINTIFF A COPY OF
     DOCUMENT AND SEND DEFENDANTS
     DISCOVERY - 1
 1          Based on the representations of defendants’ counsel, plaintiff’s motion (Dkt. 67) is

 2   DENIED as moot. The Clerk is directed to send copies of this order to the parties and to the

 3   Honorable John C. Coughenour.

 4          Dated this 9th day of May, 2019.

 5

 6                                                    A
                                                      Mary Alice Theiler
 7                                                    United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING AS MOOT MOTION
     TO SEND PLAINTIFF A COPY OF
     DOCUMENT AND SEND DEFENDANTS
     DISCOVERY - 2
